Citation Nr: 0804366	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1963 to November 
1966.  The appellant is his daughter.

This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the appellant's claim for entitlement 
to benefits under 38 U.S.C.A. § 1805 for a child with spina 
bifida.

In September 2007, the appellant and the veteran testified 
during a Travel Board hearing before the undersigned Veterans 
Law Judge at the Milwaukee, Wisconsin RO; a transcript of 
that hearing is of record.

After the hearing, the appellant submitted additional 
evidence.  As the appellant waived initial RO consideration 
of this evidence and the Board is granting the benefit 
sought, the Board need not remand the claim to the RO for 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).

The Board notes that the claims file was temporarily 
transferred to the Milwaukee RO for the Travel Board hearing 
and will be returned to the Denver RO subsequent to issuance 
of the Board's decision herein.


FINDINGS OF FACT

1.  The appellant has been diagnosed with spina bifida.

2.  The veteran is the biological father of the appellant.

3.  With reasonable doubt resolved in favor of the appellant, 
the veteran is a "Vietnam Veteran" within the meaning of 
the applicable regulation.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a 
child with spina bifida are met.  38 U.S.C.A. §§ 1802, 1805, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.814 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child with spina bifida, further discussion of the VCAA is 
unnecessary.


II.  Analysis

Under 38 U.S.C.A. § 1805 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.814 (2007), VA will pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and whose 
biological father is a Vietnam veteran.  38 U.S.C.A. § 
1805(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.814(a) 
(2007).

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.814(c)(3) (2007).  While a 
May 2002 lumbar spine MRI noted only "possible" spina 
bifida, Dr. Wright definitively diagnosed the appellant with 
spina bifida in a May 2007 Medical Examination and Capacity 
Form.  As there is no evidence directly contradicting Dr. 
Wright's conclusion, and no indication that the appellant's 
spina bifida is spine bifida occulta, the Board finds that 
the appellant has been determined to be suffering from spina 
bifida.  38 U.S.C.A. § 1805(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.814(a) (2007).

The appellant's January 1971 Wisconsin birth certificate 
reflects that the veteran is her biological father.

38 C.F.R. § 3.814 (2007) defines "Vietnam veteran" as a 
person who performed active military service in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, including "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.814(c)(1) (2007).

The veteran's DD Form 214 and service personnel records 
indicate that he served on board the U.S.S. Gunston Hall from 
March 1966 to September 1966.  Internet materials submitted 
by the appellant and other documents reflect that this ship 
was in the waters offshore Vietnam during this time period, 
where it debarked the 9th Marine Engineers.  During the 
hearing, the veteran testified that he set foot on the ground 
in Vietnam for the purpose of carrying equipment (Hearing 
transcript, p. 4).  The veteran's DD Form 214 and his service 
personnel records reflect that his military occupation 
specialty (MOS) was "MM," apparently marine mechanic.  The 
veteran's DD Form 214 also reflects that he received the 
Armed Forces Expeditionary Medal (Vietnam).

In determining whether the evidence in this case reflects 
that the veteran is a "Vietnam Veteran" as defined in 
38 C.F.R. § 3.814(c)(1) (2007), the Board notes that a 
similar definition is given in 38 C.F.R. § 3.307(a)(6)(iii) 
(2007), specifically applicable to claims relating to 
diseases associated with exposure to certain herbicide 
agents, and 38 C.F.R. § 3.313(a) (2007), more generally 
applicable to claims based on service in Vietnam.  These 
provisions have been the subject of litigation in the wake of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which held that, 
for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a Vietnam Service Medal (VSM), without any additional proof 
required that a veteran who served in waters offshore 
actually set foot on land in the Republic of Vietnam.  While 
there is a stay at the Board on the adjudication of claims 
generally affected by Haas, pending the outcome of VA's 
appeal of this decision, the Board finds that a stay in this 
case need not be considered because the veteran meets the 
definition of a "Vietnam Veteran" in 38 C.F.R. 
§ 3.814(c)(1) (2007), for the following reasons.

First, the veteran's testimony that he set foot in Vietnam 
when he carried equipment is consistent with his DD Form 214 
and service personnel records indicating that he was a marine 
mechanic on board a ship that debarked marines in Vietnam.  
Moreover, an April 2002 rating decision reflects that the RO 
granted the veteran service connection for diabetes on a 
presumptive basis, because his service qualified as service 
in Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Specifically, the RO wrote, "Review of the claims file shows 
the veteran did have such service."  The RO did not explain 
the precise reasoning for this conclusion, and its decision 
is not in any event binding on the Board.  However, its 
decision, supported by the evidence of record, is entitled to 
due consideration.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board must give the claimant the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  See 
also 38 C.F.R. § 3.102 (2007).  Here, given that the 
veteran's testimony that he set foot in Vietnam is consistent 
with the official records, there is no evidence contradicting 
this assertion, and the RO's conclusion that he served in 
Vietnam under a similarly worded regulation, the Board finds 
that the evidence is at least approximately evenly balanced 
as to whether the veteran set foot in Vietnam and is 
therefore a "Vietnam Veteran" under 38 C.F.R. § 3.814(c)(1) 
(2007).  Thus, with reasonable doubt resolved in favor of the 
appellant on this issue, the Board finds that the veteran 
falls within this definition.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

For the foregoing reasons, because the appellant is a child 
who has been determined to be suffering from spina bifida and 
whose biological father is a Vietnam veteran, the claim for 
benefits under 38 U.S.C.A. § 1805 for a child with spina 
bifida must be granted.


ORDER

The claim for benefits under 38 U.S.C.A. § 1805 for a child 
with spina bifida is granted.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


